



IMMUNOMEDICS, INC.


RESTRICTED STOCK UNITS NOTICE
UNDER THE
IMMUNOMEDICS, INC.
2014 LONG-TERM INCENTIVE PLAN
Name of Grantee: Harout Semerjian
This Notice evidences the award of restricted stock units (each, an “RSU,” and
collectively, the “RSUs”) of Immunomedics, Inc., a Delaware corporation (the
“Company”), that have been granted to you pursuant to the Immunomedics, Inc.
2014 Long-Term Incentive Plan (the “Plan”) and conditioned upon your agreement
to the terms of the attached Restricted Stock Units Agreement (the “Agreement”).
This Notice constitutes part of and is subject to the terms and provisions of
the Agreement and the Plan, which are incorporated by reference herein. Each RSU
is equivalent in value to one share of the Company’s Common Stock and represents
the Company’s commitment to issue one share of the Company’s Common Stock at a
future date, subject to the terms of the Agreement and the Plan. The RSUs are
credited to a separate account maintained for you on the books and records of
the Company (the “Account”). All amounts credited to the Account will continue
for all purposes to be part of the general assets of the Company.
Grant Date: April 16, 2020
Vesting Commencement Date: April 16, 2020
Number of RSUs: 50,075
Vesting Schedule: Subject to the terms and conditions described in the
Agreement, the RSUs shall vest in accordance with the schedule below:
(a)
50% of the RSUs shall vest on the first (1st) anniversary of the Vesting
Commencement Date, and

(b)
the remaining 50% of RSUs shall vest on the second (2nd) anniversary of the
Vesting Commencement Date.

Acceleration Events: The extent to which your RSUs shall vest may be accelerated
in the following circumstances:
•
If your Service with the Company is terminated before a Change of Control either
(i) by the Company without Cause, (ii) by you with Good Reason, or (iii)
following a Company notice to you of a non-renewal of the Employment Period upon
the expiration of the then-current Employment Period, the unvested portion (if
any) of the RSUs shall immediately vest as if your Service with the Company had
continued for six (6) months following such termination and be promptly settled
as of the date of termination, and the remaining unvested portion (if any) of
the RSUs shall be cancelled as of the date of termination.



•
If your Service with the Company is terminated on or within one year following a
Change of Control either (i) by the Company or its successor without Cause, (ii)
by you for Good Reason, or (iii) following a Company notice to you of a
non-renewal of the Employment Period prior to the expiration of the then-current
Employment Period, all unvested RSUs shall become fully vested and be promptly
settled as of the date of termination subject to earlier termination under
Section 11 of the Plan.



•
“Change of Control”, “Cause”, “Good Reason”, and “Employment Period” have the
meaning given those terms in your Employment Agreement.



[Signature page follows]
                                        




EAST\172252900.4
1

--------------------------------------------------------------------------------





signature1045exhibit0.jpg [signature1045exhibit0.jpg]


I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in those
documents. I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.
signature1045exhibit01.jpg [signature1045exhibit01.jpg]




































EAST\172252900.4
2

--------------------------------------------------------------------------------









IMMUNOMEDICS, INC.


RESTRICTED STOCK UNITS AGREEMENT
UNDER THE
IMMUNOMEDICS, INC.
2014 LONG-TERM INCENTIVE PLAN


1.Terminology. Unless otherwise provided in this Agreement, capitalized terms
used herein are defined in the Glossary at the end of this Agreement.


2.Vesting. All of the RSUs are nonvested and forfeitable as of the Grant Date.
So long as your Service is continuous from the Grant Date through the applicable
date upon which vesting is scheduled to occur, the RSUs will become vested and
nonforfeitable in accordance with the vesting schedule set forth in the Notice.
Except for the circumstances, if any, described in the Notice, none of the RSUs
will become vested and nonforfeitable after your Service ceases.


3.Termination of Employment or Service. Unless otherwise provided in the Notice,
if your Service with the Company ceases for any reason, all RSUs that are not
then vested and nonforfeitable will be forfeited to the Company immediately and
automatically upon such cessation without payment of any consideration therefor
and you will have no further right, title or interest in or to such RSUs or the
underlying shares of Common Stock.


4.Restrictions on Transfer. Except to the extent permitted under Section 9(b) of
the Plan, neither this Agreement nor any of the RSUs may be assigned,
transferred, pledged, hypothecated or disposed of in any way, whether by
operation of law or otherwise, and the RSUs shall not be subject to execution,
attachment or similar process. All rights with respect to this Agreement and the
RSUs shall be exercisable during your lifetime only by you or your guardian or
legal representative. Notwithstanding the foregoing, the RSUs may be transferred
upon your death by last will and testament or under the laws of descent and
distribution.


5.Dividend Equivalent Payments. If, prior to the settlement date, the Company
declares a cash dividend on the shares of Common Stock, then, on the payment
date of the dividend, the Grantee’s Account shall be credited with dividend
equivalents in an amount equal to the dividends that would have been paid to the
Grantee if one share of Common Stock had been issued on the Grant Date for each
RSU granted to the Grantee as set forth in this Agreement. Dividend equivalents
shall be withheld by the Company for the Grantee’s Account and shall be subject
to the same vesting and forfeiture restrictions as the RSUs to which they are
attributable and shall be paid in cash on the same date that the RSUs to which
they are attributable are settled and paid in accordance with Section 5 hereof.
If your vested RSUs have been settled after the record date but prior to the
dividend payment date, any RSUs that would be credited pursuant to the preceding
sentence shall be settled on or as soon as practicable after the dividend
payment date


6.Settlement of RSUs.


(a)Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the RSUs. The Company will issue to you, in settlement of your
RSUs and subject to the provisions of Section 7 below, the number of whole
shares of Common Stock that equals the number of whole RSUs that become vested,
and such vested RSUs will terminate and cease to be outstanding upon such
issuance of the shares. Upon issuance of such


EAST\172252900.4
3

--------------------------------------------------------------------------------





shares, the Company will determine the form of delivery (e.g., a stock
certificate or electronic entry evidencing such shares) and may deliver such
shares on your behalf electronically to the Company’s designated stock plan
administrator or such other broker-dealer as the Company may choose at its sole
discretion, within reason.


(b)Timing of Settlement. Your RSUs will be settled by the Company, via the
issuance of Common Stock as described herein, on the date that the RSUs become
vested and nonforfeitable. However, if a scheduled issuance date falls on a
Saturday, Sunday or federal holiday, such issuance date shall instead fall on
the next following day that the principal executive offices of the Company are
open for business. Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting officers and directors to sell shares
only during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of the Company’s Common Stock in the
public market and any shares covered by your RSUs are scheduled to be issued on
a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock in the open market, and (ii) the
Company elects not to satisfy its tax withholding obligations by withholding
shares from your distribution, then such shares shall not be issued and
delivered on such Original Distribution Date and shall instead be issued and
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such policy (regardless of whether you are still
providing continuous services at such time) or the next business day when you
are not prohibited from selling shares of the Company’s Common Stock in the open
market, but in no event later than the fifteenth day of the third calendar month
of the calendar year following the calendar year in which the Original
Distribution Date occurs. In all cases, the issuance and delivery of shares
under this Agreement is intended to comply with Treasury Regulation 1.409A-1
(b)(4) and shall be construed and administered in such a manner.


7.Tax Withholding. On or before the time you receive a distribution of the
shares subject to your RSUs, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your RSUs (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your RSUs by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment; (iii)
permitting you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby you irrevocably elect to sell a portion of the shares to be
delivered under the Agreement to satisfy the Withholding Taxes and whereby the
FINRA Dealer irrevocably commits to forward the proceeds necessary to satisfy
the Withholding Taxes directly to the Company; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the RSUs with a Fair Market Value (measured as of the date
shares of Common Stock are issued to you pursuant to Section 5) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld shall not exceed, by more than the Fair
Market Value of one share of Common Stock, the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income. Unless the
tax withholding obligations of the Company and/or any Affiliate are satisfied,
the Company shall have no obligation to deliver to you any Common Stock. In the
event the Company’s obligation to withhold arises prior to the delivery to you
of Common Stock or it is determined after the delivery of Common Stock to you
that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.


8.Adjustments for Corporate Transactions and Other Events.




EAST\172252900.4
4

--------------------------------------------------------------------------------





(a)Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding RSUs shall, without further action of the Administrator,
be adjusted to reflect such event; provided, however, that any fractional RSUs
resulting from any such adjustment shall be eliminated. Adjustments under this
paragraph will be made by the Administrator, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.


(b)Merger, Consolidation and Other Events. If the Company shall be the surviving
or resulting corporation in any merger or consolidation and the Common Stock
shall be converted into other securities, the RSUs shall pertain to and apply to
the securities to which a holder of the number of shares of Common Stock subject
to the RSUs would have been entitled. If the stockholders of the Company receive
by reason of any distribution in total or partial liquidation or pursuant to any
merger of the Company or acquisition of its assets, securities of another entity
or other property (including cash), then the rights of the Company under this
Agreement shall inure to the benefit of the Company’s successor, and this
Agreement shall apply to the securities or other property (including cash) to
which a holder of the number of shares of Common Stock subject to the RSUs would
have been entitled, in the same manner and to the same extent as the RSUs.


9.Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable RSUs or any other adverse effect on your interests
under the Plan.


10.Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any shares of Common Stock that may be issued in settlement of
the RSUs until such shares of Common Stock have been issued to you. No
adjustment shall be made for dividends, distributions, or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 10 of the Plan and Section 5 of this Agreement.


11.The Company’s Rights. The existence of the RSUs shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.


12.Restrictions on Issuance of Shares. The issuance of shares of Common Stock
upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained. As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.




EAST\172252900.4
5

--------------------------------------------------------------------------------





13.Notices. All notices and other communications made or given pursuant to this
Agreement shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Administrator, care of the
Company for the attention of its Secretary at its principal executive office or,
in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of RSUs by electronic means or to request your consent
to participate in the Plan or accept this award of RSUs by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.


14.Entire Agreement. This Agreement, together with the relevant Notice and the
Plan, contain the entire agreement between the parties with respect to the RSUs
granted hereunder. Any oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement with respect to the RSUs granted hereunder shall be void and
ineffective for all purposes.


15.Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the RSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.


16.409A Savings Clause. This Agreement and the RSUs granted hereunder are
intended to fit within the “short-term deferral” exemption from Section 409A of
the Code as set forth in Treasury Regulation Section 1.409A-1(b)(4). In
administering this Agreement, the Company shall interpret this Agreement in a
manner consistent with such exemption. Notwithstanding the foregoing, if it is
determined that the RSUs fail to satisfy the requirements of the short-term
deferral rule and are otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth Section
409A(a)(2)(B)(i) of the Code) as of the date of your separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), then the
issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
separation from service, but if and only if such delay in the issuance of the
shares is necessary to avoid the imposition of additional taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Section 409A of the Code and Treasury Regulation Section 1.409A-2(b)(2). For
purposes of Section 409A of the Code, the payment of dividend equivalents under
Section 5 of this Agreement shall be construed as earnings and the time and form
of payment of such dividend equivalents shall be treated separately from the
time and form of payment of the underlying RSUs.


17.No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of RSUs and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.


18.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.


EAST\172252900.4
6

--------------------------------------------------------------------------------







19.No Funding. This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Common Stock in the future in accordance with its
terms. You have the status of a general unsecured creditor of the Company as a
result of receiving the grant of RSUs.


20.Effect on Other Employee Benefit Plans. The value of the RSUs subject to this
Agreement shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating your benefits under any employee benefit
plan sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s employee benefit plans.


21.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include New Jersey, and you hereby
agree and submit to the personal jurisdiction of any federal court located in
the district which includes New Jersey or any state court in the district which
includes New Jersey. You further agree that you will not deny or attempt to
defeat such personal jurisdiction or object to venue by motion or other request
for leave from any such court.


22.Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.


23.Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.


24.Electronic Delivery of Documents. By your signing the Notice, you (i) consent
to the electronic delivery of this Agreement, all information with respect to
the Plan and the RSUs, and any reports of the Company provided generally to the
Company’s stockholders; (ii) acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost to you by
contacting the Company by telephone or in writing; (iii) further acknowledge
that you may revoke your consent to the electronic delivery of documents at any
time by notifying the Company of such revoked consent by telephone, postal
service or electronic mail; and (iv) further acknowledge that you understand
that you are not required to consent to electronic delivery of documents.


25.No Future Entitlement. By your signing the Notice, you acknowledge and agree
that: (i) the grant of a restricted stock unit award is a one-time benefit which
does not create any contractual or other right to receive future grants of
restricted stock units, or compensation in lieu of restricted stock units, even
if restricted stock units have been granted repeatedly in the past; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Committee; (iii) the value of the restricted
stock units is an extraordinary item of compensation which is outside the scope
of your employment contract, if any; (iv) the value of the restricted stock
units is not part of normal or expected


EAST\172252900.4
7

--------------------------------------------------------------------------------





compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments or similar payments, or bonuses, long-service awards, pension or
retirement benefits; (v) the vesting of the restricted stock units ceases upon
termination of Service with the Company or transfer of employment from the
Company, or other cessation of eligibility for any reason, except as may
otherwise be explicitly provided in this Agreement; (vi) the Company does not
guarantee any future value of the restricted stock units; and (vii) no claim or
entitlement to compensation or damages arises if the restricted stock units
decrease or do not increase in value and you irrevocably release the Company
from any such claim that does arise.


26.Personal Data. For purposes of the implementation, administration and
management of the restricted stock units or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
restricted stock units or the effectuation of a Corporate Transaction and you
expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that data will be held only as long as is necessary to implement,
administer and manage the restricted stock units or effect a Corporate
Transaction. You understand that you may, at any time, request a list with the
names and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a restricted stock unit award.
{Glossary begins on next page}














































EAST\172252900.4
8

--------------------------------------------------------------------------------







GLOSSARY


(a)“Administrator” means the Board of Directors of Immunomedics, Inc. or such
committee or committees appointed by the Board to administer the Plan.


(b)“Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Immunomedics, Inc.
(including but not limited to joint ventures, limited liability companies, and
partnerships). For this purpose, “control” means ownership of 50% or more of the
total combined voting power or value of all classes of stock or interests of the
entity.


(c)“Agreement” means this document, as amended from time to time, together with
the Notice and the Plan which are incorporated herein by reference.


(d)“Change in Control” has the meaning set forth in the Plan.


(e)“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other guidance promulgated thereunder.


(f)“Common Stock” means the common stock, US$.01 par value per share, of
Immunomedics, Inc.


(g)“Company” means Immunomedics, Inc. and its Affiliates, except where the
context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Immunomedics, Inc.


(h)“Employment Agreement” means that certain Employment Agreement between you
and the Company dated as of April 16, 2020.


(i)“Fair Market Value” has the meaning set forth in the Plan. The Plan generally
defines Fair Market Value to mean the closing price per share of Common Stock on
the relevant date on the principal exchange or market on which the Common Stock
is then listed or admitted to trading or, if no sale is reported for that date,
the last preceding Business Day on which a sale was reported.


(j)“Grant Date” means the effective date of a grant of RSUs made to you as set
forth in the relevant Notice.


(k)“Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of RSUs made to you.


(l)“Plan” means the Immunomedics 2014 Long-Term Incentive Plan, as amended from
time to time.


(m)“RSU” means the Company’s commitment to issue one share of Common Stock at a
future date, subject to the terms of the Agreement and the Plan.


(n)“Service” means your employment, service as a non-executive director, or
other service relationship with the Company and its Affiliates. Your Service
will be considered to have ceased with the Company and its Affiliates if,
immediately after a sale, merger, or other corporate transaction, the trade,
business, or entity with which you are employed or otherwise have a service
relationship is not Immunomedics, Inc. or its successor or an Affiliate of
Immunomedics, Inc. or its successor.




EAST\172252900.4
9

--------------------------------------------------------------------------------





(o)“You” or “Your” means the recipient of the RSUs as reflected on the
applicable Notice. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the RSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.
{End of Agreement}










EAST\172252900.4
10